ALLOWABILITY NOTICE

Reasons for Allowance
Applicants’ amendments and remarks filed 05/19/2022 have been entered and considered and are found persuasive.  Applicants have amended the independent claims to incorporate subject matter that was indicated as allowable in the non-final rejection mailed 03/30/2022.  
Claims 21, 24-31, 34-36 and 39-40 are allowed.
Rejections under 35 USC 112(a) and 35 USC 112(b) are withdrawn in view of amendments.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, alone or in combination, fails to fairly teach or suggest these limitations, including the concept that for each of the plurality of pixels that has not been removed by an outlier removal process, determine an optical density for each pixel that is not excluded, wherein the optical density comprises an optical density value for each of the one or more stains, identify an optical density for each of the one or more stains based on the optical density for each pixel that is not excluded, and quantify an amount of each of the one or more stains based on the identified optical densities for the one or more stains, normalize the optical density for each pixel that is not excluded, and calculate a mean of the optical densities, and when the number of the one or more stains is two or more, center the optical density by subtracting the calculated mean from the optical density.
For example, Gavrilovic teaches a technique for color decomposition on a pathology slide containing multiple stains. The plurality of pixels in an image are represented as 3D vectors in optical density space and the input image is transformed to a pure color representation in the so called Maxwellian chromaticity plane. Gavrilovic contains some teachings for normalizing and calculating a mean of the optical density vectors, but no teachings or suggestions for the remaining limitations. Bredno also teaches a system for stain decomposition accomplishing stain unmixing.
Principal Component Analysis teaches mean subtraction (a.k.a. "mean centering") as a necessary step for performing PCA. However, Gavrilovic teaches that its Blind Color Decomposition (BCD) accomplishes dimensionality reduction for the optical density vector as a mutually exclusive alternative to Principal Component Analysis (PCA). The normalizing and mean calculating of the optical density vectors that Gavrilovic teaches is not reasonably combinable with the steps of PCA which teach mean subtraction and PCA’s own normalization steps.
The claim language goes beyond the similarities of these devices and Applicant’s invention and a combination could not reasonably be made without impermissible hindsight. The differences here are viewed as allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday - Friday 9AM - 5PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Raphael Schwartz/
Examiner, Art Unit 2661

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661